Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Allowable Subject Matter

Claims 25-42 and 44-54 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 25, Fink (DEI 02013218081) disclose a characteristic diagnosing device (monitoring apparatus 230, see Figures 4, 5 and 6, and para [0076]-0078]),
high voltage battery (para [0002]) or an automotive battery separable in a first (Figs. 7-19, #21 (battery cells), #233(monitoring units), para [0120]) and a second part (Figs. 7-19, #21, #233, para [0120]) being in series or in parallel (battery module 27 can in principle be connected in series and /or in parallel Figures 7-19, para [0079])

    power processing (Fig. 6, # 291 and 292 (power semiconductors switches), para
[0085]; para [0081], and [0082]; para [0041]) means configured to extract a current from the first part and to inject that current into the second part at least one frequency (para [0020], and [0021]).
The examiner is asserting that in order to operate in the impedance spectrum mode of
the battery, the battery module current Ibatt (AC) inherently is simultaneously both
injected and extracted which direction current is flowing from the of the terminals
connectors of the battery because of Kirchhoff law); and
means for performing a characteristic diagnostic test on at least the second part or
performing a characteristic diagnostic test on at least the first part (impedance
spectroscopy, see para [0102], where to carry out impedance spectroscopy, a
sinusoidal current profile is expediently predefined as a setpoint value specification for
the battery module current by means of the at least one power semiconductor which is
operated in the active region... FIGS. 4 to 19, the amplitude of the course of the battery
module current, the phase shift, and the amplitude of the voltage response of the
battery module 27, the complex internal resistance of the battery module 27 above the
frequency is preferably in each case determined and/or recorded by means of a state
determining device).

Wagner (DE102014207481)disclose connectors for connecting the characteristic diagnosing device to the Ohmic connections (Pages 3 line 23 through page 4, line 14, and further on Page 6, lines 4-10; Figures 1 and 3, Page 7, lines 5-12).


The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“extracting a current from the first part and to inject that current into the second part at
at least one frequency; and
performing a characteristic diagnostic test on at least the second part or extracting a
current from the second part and injecting that current into the first part at at least
one frequency and performing a characteristic diagnostic test on at least the first part”.

Claims 26-34 are allowed due to their dependency on claim 25.

Regarding Claim 35, Fink disclose a method of operating a computer based
characteristic diagnosing device on an energy storage device, high voltage battery
or automotive battery (monitoring apparatus 230, see Figures 4, 5 and 6, and para
[0076]-0078]) separable in a first (first battery cell 21 in Fig. 6, para [0079], from the Fig. 6, the positive battery terminal 224 is connectable to the battery 20/first part/, para [0082], where the power semiconductor 291 of the half bridge 290 is directly connected to the positive battery module pole 222 at a first terminal) and a second part(second battery cell 21 in Fig. 6, from the Fig. 6, the negative battery terminal 223 is connectable 

Fink disclose (para [0020], and [0021], where In order to record the impedance
spectrum of the battery cell, the battery cell is excited via its contacts (battery cell
poles) with a sinusoidal signal of variable frequency and the complex impedance of the
battery cell is determined as a function of the frequency by measuring current and
voltage... During the impedance spectroscopy mode, the battery module can be
subjected to measurement currents comprising alternating currents with different
frequencies in order to carry out impedance spectroscopy of the battery module), also
see (para [0077] and [0078], wherein particular, a present battery cell current |.sub.Baitt,
applied to said battery cells, which measurement current is the same as the present
battery cell current |.sub.Batt...the battery model 507 and the state identified therefrom
are continuously checked on the basis of present measured values).
The examiner is asserting that in order to operate in the impedance spectrum mode of
the battery, the battery module current ibatt (AC) inherently is simultaneously
both injected and extracted which direction current is flowing from the of the


Wagner disclose connecting the characteristic diagnosing device to the Ohmic
connections (Pages 3 line 23 through page 4, line 14, where battering cells being
monitoring by a battery management system and each of the battery cells having a
service line /Ohmic connection/...each of the service lines is provided with a high-
ohmic resistor which ensures the contact safety of the service lines. The high-
ohmic resistances used in the service lines are resistances. The service lines from
the individual battery cells are preferably led out of the battery pack on one side and led
to a service plug. All service lines to the battery cells of the battery pack are
therefore connected to the service plug and further on Page 6, lines 4-10, where the
individual battery cells of the battery pack remain connected to the battery management
system or a module controller (Fig. 3, #32)/diagnostic device/ that is part of a battery
control unit (BCU) via monitoring lines); Figures 1 and 3, Page 7, lines 5-12, where first
side of the battery pack 14 individual monitoring lines 40 run from each of the battery
cells 10 installed within the battery pack 14 to schematically indicated components,
such as a module controller 32.The module controller 32 in turn is connected to a
battery control unit 34 (Fig. 3)... On a second side 18 of the battery pack 14, individual
service lines 20.1 to 20.7 extend to a service plug 28, e.g., the module controller
32/diagnostic device/ connect by the monitoring lines 40 e.g., connectors.

The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:

at least one frequency; and
performing a characteristic diagnostic test on at least the second part or extracting a
current from the second part and injecting that current into the first part at at least
one frequency and performing a characteristic diagnostic test on at least the first part”.
Claims 36-42 and 44 are allowed due to their dependency on claim 35.

Regarding Claim 45:
The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“the power processing means is configured to produce one or more different waveforms
on the condition that the maximum frequency of the waveform is or is approximately one
tenth of a switching frequency of the dc-dc or dc-ac converter.”

Claims 46-52 are allowed due to their dependency on claim 35.

Regarding Claim 53:
The closest prior arts either singularity or in combination, fail to anticipate or
render obvious that step of:
“performing a characteristic diagnostic test on at least the second part or extracting a
current from the second part and injecting that current into the first part at at least one
frequency and performing a characteristic diagnostic test on at least the first part; and
producing one or more different waveforms on the condition that a maximum
frequency of the waveform is or is approximately one tenth of a switching frequency of
a dc-dc or dc-ac converter of the characteristic diagnosing device”.

Claim 54 is allowed due to their dependency on claim 53.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857